PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LITTMANN, Wolfgang
Application No. 16/324,718
Filed: 11 Feb 2019
For METHOD FOR STORING ENERGY AND FOR DISPENSING ENERGY INTO AN ENERGY SUPPLY GRID, PRESSURIZED GAS STORAGE POWER PLANT AND COMPUTER PROGRAM
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the renewed petition filed February 11, 2021 pursuant to 37 C.F.R. § 1.181(a), requesting that the holding of abandonment in the above-identified application be withdrawn.  

This renewed petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed April 17, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on July 18, 2020.  

An original petition pursuant to 37 C.F.R. § 1.181(a) was filed on October 16, 2020, and was dismissed via the mailing of a decision on February 1, 2021.

Considering the facts and circumstances of the delay at issue, as set forth on renewed petition, it is concluded that Applicant has met its burden of establishing that the non-final Office action mailed on April 17, 2020 was not received.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the remarks and amendment received on October 16, 2020 can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).